Hamilton County, No. C-830835. On December 26, 1989, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On November 13, 1991, this court overruled appellant’s motion to certify the record in case No. 91-1673, which was pending as a post-conviction case. On November 17, 1993, this court affirmed the decision of the court of appeals in case No. 92-2373, which was appellant’s appeal of the denial of his application for delayed reconsideration, and denied his application for reinstatement of this appeal. On December 22, 1993, this court denied appellant’s motions for reconsideration of its decisions of November 17, 1993. Appellee filed a motion requesting that this court set an execution date and asserting that all appeals in state courts have been exhausted and there is no stay pending in any court. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective March 9, 1994, that the December 26, 1989 entry staying execution of sentence be, and the same is hereby, revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 7th day of June, 1994, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.